Citation Nr: 0719138	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to service connection for impaired balance 
and an antalgic gait.   
 
4.  Entitlement to an increase in a 30 percent rating for 
residuals of a gunshot wound to the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and August 2003 RO 
rating decisions.  The September 2002 RO decision denied an 
increase in a 10 percent rating for residuals of a gunshot 
wound to the left thigh.  The August 2003 RO decision denied 
service connection for bilateral hearing loss and for 
tinnitus as well as for impaired balance and an antalgic 
gait.  

A July 2006 RO decision increased the rating for the 
veteran's service-connected residuals of a gunshot wound to 
the left thigh to 30 percent, effective March 21, 2003.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  An 
April 2007 motion to advance the case on the Board's docket 
was granted by the Board in June 2007.  

The September 2002 RO decision also denied service connection 
for post-traumatic stress disorder (PTSD).  The veteran filed 
a notice of disagreement as to that issue in March 2003 and a 
statement of the case was issued in June 2003.  The record 
does not reflect that a timely substantive appeal has been 
submitted as to that issue.  Thus, the Board does not have 
jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  The Board also notes that in a statement received in 
May 2006, the veteran indicated that he was not claiming 
service connection for PTSD.  

The issues of entitlement to service connection for bilateral 
hearing loss and for the tinnitus, as well as the issue of 
entitlement to an increase in a 30 percent rating for 
residuals of a gunshot wound to the left thigh are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

The veteran does not suffer from a diagnosed balance/gait 
disorder for which a separate rating can be assigned.


CONCLUSION OF LAW

A separate disorder manifested by impaired balance and 
antalgic gait was not incurred in or aggravated by service, 
and is not proximately due to or the result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 4.14 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
that pertains to the claim.  A letter advising the veteran of 
the evidence needed to establish a disability rating and 
effective date was issued in February 2007.    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, lay statements, 
and service documents submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for organic disease of the nervous system 
will be presumed to have been incurred in service if it is 
manifested to a compensable degree within 
the first year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The veteran had active service from August 1942 to January 
1946.  He received decorations evidencing combat including 
the Purple Heart Medal and the Bronze Star Medal.  

As an initial matter, the Board notes that the veteran is 
service-connected for residuals of a gunshot wound to the 
left thigh and for scar residuals of a gunshot wound to the 
left thigh.  The veteran's gunshot wound residuals have been 
assigned a 30 percent evaluation.  This evaluation 
contemplates loss of power, weakness, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  Thus, 
the question to be decided here is whether the veteran 
suffers from a disability manifested by balance problems and 
antalgic gait which is separate and distinct from the 
symptoms already compensated by the 30 percent evaluation 
assigned for his gunshot wound residuals.

The veteran's service medical records do not show complaints, 
findings, or diagnoses of a disorder manifested by balance 
problems or an antalgic gait.  Such records do indicate that 
he suffered a penetrating shell fragment wound to the left 
thigh and that he had a traumatic scar of the left thigh.  

The first post-service evidence of record of any impaired 
balance or antalgic gait problems is in October 2001, decades 
after the veteran's separation from service.  

An October 2001 VA treatment entry noted that the veteran was 
seen for follow-up for left thigh pain.  He indicated that he 
felt that his left lower extremity was getting weaker in the 
last several months and that he was having more trouble with 
his balance.  The assessment included left thigh pain and 
left lower extremity weakness.  An April 2002 entry noted 
that the veteran had a shell fragment wound to the left thigh 
during World War II and that he had progressive weakness and 
had reported an increased number of falls.  It was noted that 
the veteran was a short distance ambulator with a 
dysfunctional gait.  

A June 2002 VA treatment entry noted that the veteran walked 
with a cane, but that he was unsteady and that his gait was 
labored with a Trendelenberg gait.  A diagnosis of 
progressive loss of motor strength secondary to old shell 
fragment wound, left thigh, was noted.  Another June 2002 
entry related a diagnosis of left lower extremity weakness.  

An August 2002 VA orthopedic examination report indicated 
that the veteran's claims file had been reviewed.  The 
impression was residual changes of weakness of the left lower 
extremity at the hip and knee status post left lower 
extremity shell fragment wound; abnormal gait, antalgic on 
the left; and functional limitations and disability status 
post shell fragment wound to the left thigh with no history 
of other injury.  

A June 2003 VA orthopedic examination report noted that no 
service medical records were reviewed and that the history 
was from the veteran.  The veteran reported that he had 
intermittent muscle pain at the site of his shell fragment 
injury to the left thigh with prolonged use of the thigh or 
with cold, damp weather.  It was noted that he had been found 
to have arthritis in the left knee for the previous few 
years.  The examiner noted that there was no apparent 
antalgia with ambulation.  The impression was residuals of a 
shell fragment wound to the left thigh and mild degenerative 
change of the left knee.  

A July 2003 VA examination report noted that no service 
medical records were reviewed and that the history was from 
the veteran.  The examiner reported that, functionally, the 
veteran walked with limping on the left side.  The examiner 
also indicated that the veteran had difficulty keeping his 
trunk straight and that he had impaired balance even with 
walking short distances.  The impression was that the veteran 
had a small residual scar from the previous shell fragment 
injury and that there was no residual apparent extensive 
muscle injury.  It was noted that there was no retained shell 
fragment wound on X-ray.  The examiner commented that in his 
opinion, it was apparent that the veteran's impaired balance 
and antalgic gait were related to his left knee 
osteoarthritis rather than from pain due to the shell 
fragment wound.  



A November 2003 VA orthopedic examination report indicated 
that the veteran had a slow labored gait, but no clear 
antalgia.  It was noted that the veteran walked with a seated 
wheeled walker.  The impression was residual changes 
secondary to a shell fragment wound to the veteran's left 
anterior thigh with no evidence of injury to the underlying 
muscle.  It was reported that there was no muscle 
invagination.  

A June 2004 VA muscles examination report noted that the 
veteran reported that he was constantly getting a jerky kind 
of movement about six to seven times a day in his left leg 
and that he had problems bending his left knee.  The veteran 
indicated that he lost his balance most of the time because 
his left leg would give out.  He indicated that he usually 
had a problem moving from a sitting position to a standing 
position, and that when he did not take his time, he would 
fall because of instability.  The veteran stated that he did 
not know what precipitated the pain, but that he had a lot of 
pain.  The diagnosis was left rectus femoris muscle injury 
with residuals.  

An August 2004 statement from a VA physician included a 
review of the veteran's claims file.  The physician discussed 
the veteran's medical history in detail including the 
veteran's service medical records.  The physician indicated 
that following review of all medical records and the previous 
examination reports, the veteran's weakness and loss of 
balance were in his opinion caused by status post knee 
replacement, degenerative arthritis of the right ankle, and 
an old healed fracture of the right ankle, and not caused by 
the superficial shell fragment wound which did not cause 
muscle damage or nerve damage.  

After consideration of the evidence as a whole, the Board 
notes that the veteran's balance/gait problem has not been 
diagnosed as a distinct disability.  Rather, those symptoms 
have been attributed in some medical reports to weakness as a 
result of his gunshot wound, and by other evidence to 
nonservice-connected knee replacement, right ankle arthritis 
and an old healed fracture of the right ankle.

Balance and gait symptoms are contemplated by the 30 percent 
evaluation currently assigned for his gunshot wound 
residuals.  Assigning a separate rating for them would 
constitute pyramiding under 38 C.F.R. § 4.14, which is 
prohibited.  Moreover, to the extent those symptoms are 
related to nonservice-connected conditions, such cannot be a 
basis for an award of service connection for balance/gait 
problems.  38 C.F.R. § 4.14 (the use of manifestations not 
resulting from service-connected disease or injury must be 
avoided). 

In summary, the evidence does not show a diagnosed disorder 
manifested by impaired balance and gait; rather, the evidence 
shows those complaints represent symptoms of musculoskeletal 
disability, for which a separate rating is not warranted.  
Id.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a disorder manifested by impaired 
balance and an antalgic gait is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for bilateral hearing loss and for the tinnitus, 
as well as entitlement to an increase in a 30 percent rating 
for residuals of a gunshot wound to the left thigh.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  



The veteran has received decorations evidencing combat.  

As to the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, his service medical 
records indicate that at the time of the May 1942 induction 
examination, he was noted to have no defects with respect to 
his ears and that his hearing was 20/20, apparently on 
whispered voice testing, in both ears.  The January 1946 
separation examination report also noted that the veteran had 
no ear defects.  His hearing was 15/15 on whispered voice 
testing in both ears.  

Post-service clinical evidence shows bilateral hearing loss.  
Treatment for tinnitus is not specifically shown.  

The Board notes that the veteran has not been afforded a VA 
examination, after a review of the entire claims folder, as 
to his claims for service connection for bilateral hearing 
loss and for tinnitus.  38 C.F.R. § 3.159(c)(4).

As to his claim for an increased rating for residuals of a 
gunshot wound to the left thigh, the Board notes that the 
veteran was last afforded a VA muscles examination in June 
2004.  He has received treatment for such disorder subsequent 
to that examination.  

In a May 2006 statement, the veteran indicated that his 
residuals of a gunshot wound to the left thigh had grown 
progressively worse.  Therefore, he is essentially indicating 
possible worsening of his service-connected left thigh 
disability.  The Board also notes that he has not been 
afforded a VA examination, as to his service-connected 
residuals of a gunshot wound to the left thigh, in over three 
years.  Therefore, the Board finds that a current examination 
is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
hearing problems, tinnitus, and his 
residuals of a gunshot wound to the left 
thigh since April 2005.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, relevant 
VA treatment records since April 2005 
should be obtained.  

2.  Schedule the veteran for a VA 
audiological examination to determine the 
nature, severity, and etiology of his 
claimed bilateral hearing loss and 
tinnitus.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should conduct an audiological 
evaluation, including speech recognition 
testing, to determine whether the veteran 
currently suffers from hearing loss and 
tinnitus.  If current hearing loss and 
tinnitus are identified, the examiner 
should indicate whether it is at least as 
likely as not (50 percent or greater 
possibility) that any current hearing loss 
and tinnitus were incurred in service or 
are the result of exposure to acoustic 
trauma during service.  

3.  Schedule the veteran for a VA muscle 
examination to determine the severity of 
his service-connected residuals of a 
gunshot wound to the left thigh.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted and all signs and 
symptoms of the service-connected 
residuals of a gunshot wound to the left 
thigh should be reported in detail.  The 
examiner should indicate whether there is 
functional loss due to the gunshot wound 
residuals, including the inability to 
perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.

4.  Thereafter, review the claims for 
entitlement to service connection for 
bilateral hearing loss, entitlement to 
service connection for tinnitus, and 
entitlement to an increase in a 30 percent 
rating for residuals of a gunshot wound to 
the left thigh.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


